Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-15-2008

USA v. Contreras-Saldana
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-1313




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"USA v. Contreras-Saldana" (2008). 2008 Decisions. Paper 1586.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/1586


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                   NOT PRECEDENTIAL

UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT




                         No. 07-1313




              UNITED STATES OF AMERICA

                              v.

           SANTIAGO CONTRERAS-SALDANA,
                                  Appellant




        On Appeal from the United States District Court
            for the Middle District of Pennsylvania
                    (D.C. No. 06-cr-00165)
            District Judge: Hon. Sylvia H. Rambo




          Submitted Under Third Circuit LAR 34.1(a)
                     February 11, 2008

  Before: SLOVITER, SMITH, and STAPLETON, Circuit Judges

                   (Filed February 15, 2008)


                          OPINION
SLOVITER, Circuit Judge.

       Appellant Santiago Contreras-Saldana pled guilty to a two-count superseding

felony information charging him with distribution and possession with intent to distribute

five kilograms and more of cocaine hydrochloride, in violation of 21 U.S. C. § 841, and

forfeiture of money and property seized in connection with his arrest. The plea agreement

provided that the quantity of cocaine attributable to the defendant was between five and

fifteen kilograms.

       The District Court rejected Contreras-Saldana’s argument at sentencing that his

guideline offense level should be reduced based on his minor role in the criminal activity,

stating:

       Well, I would only note that there was an agreement that the distribution
       amount was between 5 and 15 kilograms. I would also note that it appears
       that, on one occasion, they found $29,500.00 of currency in the vehicle, and
       that another $40,551.00 was found at an address attributed to him. Well,
       that sounds to me a little bit more than a courier.
                                            * * *
       Well, I will find that the amount of cocaine delivered in the time frame that
       was involved suggests that Defendant’s conduct does not justify a
       mitigating role adjustment.

App. at 59, 61. Contreras-Saldana was then sentenced to a term of imprisonment of 70

months. This appeal followed.

                                            II.

       Contreras-Saldana contends that the District Court committed clear error when it

denied his request for a sentence reduction based on his minor role in the offense.



                                             2
Because the District Court’s decision was based on factual determinations, we review for

clear error. See United States v. Zats, 298 F.3d 182, 185 (3d Cir. 2002).

       The Sentencing Guidelines permit district courts to adjust downwardly

defendants’ offense level based on their role in committing the offense. See U.S.

Sentencing Guidelines Manual § 3B1.2. Defendants have the burden of establishing that

the minor role adjustment should apply. See United States v. Isaza-Zapata, 148 F.3d 236,

240 (3d Cir. 1998). We have stated that in the case of drug couriers, “district courts are

allowed broad discretion in applying this section, and their rulings are left largely

undisturbed by the courts of appeal.” Id. at 238.

       In United States v. Headley, 923 F.2d 1079, 1084 (3d Cir. 1991), we outlined the

factors to be considered in determining whether a drug courier is a minor or minimal

participant within the meaning of Section 3B1.2. These factors include “the nature of the

defendant’s relationship to other participants, the importance of the defendant’s actions to

the success of the venture, and the defendant’s awareness of the nature and scope of the

criminal enterprise.” Id. (citation and quotation marks omitted).

       After examining these factors, we cannot say that the District Court erred in

denying Contreras-Saldana’s request. Contreras-Saldana had made repeated drug

deliveries over a period of at least three months. He had delivered between five and

fifteen kilograms, and the authorities recovered a significant amount of money that he had

retained in connection with these transactions.



                                              3
       The government proffered evidence that the confidential informant stated that he

had purchased drugs from Contreras-Saldana for a three-month period and that Contreras-

Saldana collected the proceeds from each of these cocaine transactions. The

approximately $29,000 discovered in the truck driven by and registered to Contreras-

Saldana, as well as the approximately $40,000 discovered at the address listed on his

driver’s license, support this statement.

       Together, these facts suggest that Contreras-Saldana’s conduct was not an

insignificant factor in the success of the drug distribution network. Drug couriers are

essential to the operation of a drug conspiracy. Moreover, Contreras-Saldana’s retention

of substantial funds suggests that he did more than merely deliver drugs to a buyer and

return the funds received to the seller. The facts on record demonstrate his awareness of

the nature and scope of the drug organization, one of the factors we stated in Headley that

distinguishes a minor participant from one that has more involvement. Accordingly, we

see no error in the District Court’s finding.

       For the reasons set forth, we will affirm the judgment of sentence.




                                                4